department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc psi b3 plr-116433-14 date date internal_revenue_service number release date index number ----------------------------------- -------------------------------------- -------------------------------------------- -------------------------------------- x ----------------------------------- ------------------------ state ----------------- date -------------------------- date ----------------------- date --------------------- date ---------------------------- date ---------------------- date ---------------------------- date ------------------ year ------- year ------- dear ---------------- this letter responds to a letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code plr-116433-14 facts the information submitted states that x was formed as a state limited_liability_company pursuant to an operating_agreement dated as of date and made an election to be treated as an s_corporation effective date x’s operating_agreement was amended and restated as of date to authorize the issuance of new classes of membership interests in x preferred units class b common units and class c common units the shares held by the original members were classified as class a common units the amended operating_agreement provided that a holder of the preferred units would receive preferential_distribution rights over the other members class a and class b common unit holders would share in the distributions income and losses of x on a pro_rata basis though the class a common unit holders would also receive preferential liquidation rights the class c common units holder would only receive a distribution upon the liquidation of x beginning on date through date x issued interests in some of the new classes of membership including preferred units to individual_retirement_accounts iras on date and date x redeemed all outstanding preferred units on date x redeemed all outstanding class c common units exchanged all class b common units for class a common units and amended its operating_agreement to eliminate all references to any second classes of stock as of date x only had one class of stock held by eligible shareholders x timely filed its tax returns as an s_corporation for all years x reported all items of income loss deduction and credit on a pro_rata basis for class a and b common units and made distributions only to class a and b common units no allocations or distributions were made to preferred units or class c common units x represents that it was not aware that issuing new classes of stock to shareholders and issuing stock to ineligible shareholders could terminate x's s_corporation_election x represents that any termination of its s_corporation_election was not motivated by tax_avoidance or retroactive tax planning x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as might be required by the secretary x requests a ruling that termination of x’s s_corporation_election due to the issuance of multiple classes of stock or having ineligible shareholders was inadvertent within the meaning of sec_1362 furthermore notwithstanding the termination of its s_corporation_election x requests that it will be treated as an s_corporation from date and thereafter plr-116433-14 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that except as otherwise provided in sec_1_1361-1 relating to nominees sec_1_1361-1 relating to certain trusts or sec_1361 relating to certain exempt_organizations a corporation in which any shareholder is a corporation partnership or trust does not qualify as a small_business_corporation revrul_92_73 1992_2_cb_224 holds that a_trust that qualifies as an individual_retirement_account under sec_408 is not a permitted s_corporation shareholder under sec_1361 sec_1_1361-1 provides in part that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides in part that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed plr-116433-14 distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides in part that in the case of stock held by an ineligible shareholder that causes an inadvertent termination for an s_corporation under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of the s_corporation during the period the ineligible shareholder actually held stock in the corporation conclusion based solely on the facts submitted and representations made we conclude that x’s s_corporation_election terminated on date as a result of x issuing units in more than one class of stock between date and date some of which were issued to ineligible shareholders we further conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 x has taken corrective action so that it once again meets the requirements of a small_business_corporation under sec_1361 in addition x and its shareholders agree to make the adjustments discussed below therefore we determine that pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided that x’s s_corporation_election was otherwise valid and plr-116433-14 apart from the inadvertent termination ruling described above has not otherwise terminated under sec_1362 as a condition for this ruling for any_tax periods between date and date in which x reported a net_loss shareholders who were iras will be treated as the shareholders of the shares of stock held by them at that time for any_tax periods between date and date in which x reported a net gain the beneficiaries of the iras will be treated as the shareholders of the shares of stock held by iras furthermore this ruling is contingent on x making corrective distributions so that the shareholders of the preferred units class a common units and class b common units receive distributions proportionate to their interests in x from date through date within days of the date of this letter if x has not already done so under these facts and circumstances we are not requiring x to make corrective distributions to the holder of the class c common units for taxable years ending year and year x and the shareholders of the preferred units class a common units and class b common units agree to amend their tax returns consistent with the treatment described above if x fails to make the corrective distributions or if x or these shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically set forth above we express or imply no opinion as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we will send a copy of this letter_ruling to x’s authorized representative plr-116433-14 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the rulings requested it is subject_to verification on examination sincerely holly porter chief branch office of the associate chief_counsel passthroughs special industries enclosures a copy of this letter a copy for sec_6110 purposes
